Exhibit 10.1

 

[g351161kai001.jpg]

 

Brett D. Davis

Senior Director, N.A. Commercial Lending

 

November 25, 2009

 

Titan Machinery, Inc.

4876 Rocking Horse Circle
Fargo, ND 58103-7256

 

To the attention of:

Mr. Ted O. Christianson, Vice President

 

Finance and Treasurer

 

via electronic mail

 

 

 

Re: Wholesale Floor Plan Credit Facility and Security Agreement - Amendment

 

Dear Mr. Christianson:

 

Titan Machinery, Inc. (“Titan”) and CNH Capital America LLC (“CNH”) are parties
to an Amended and Restated Wholesale Floor Plan Credit Facility and Security
Agreement dated November 13, 2007, as amended from time to time, most recently
amended in a letter dated July 29, 2009 ( the “Agreement”). The Agreement
provides that, among other things, between September 1, 2009 and December 31,
2009 the rate of interest charged on the first $25,000,000 on Credit Line 7
shall be Prime +4.00% and that Titan and CNH shall discuss, prior to
November 30, 2009, the possibility of agreeing to an interest rate other than
the rate provided by the Wholesale Finance Plans for the period after
December 31, 2009.

 

By executing this letter agreement, the parties wish to further amend the terms
of the Agreement as follows: a) Prime +4% shall be the interest rate applicable
for the first $25,000,000 on Credit Line 7 through and including January 31,
2010; and b) the deadline to discuss the possibility of agreeing to an interest
rate other than as provided in the Wholesale Finance Plans shall be extended to
December 31, 2009.

 

Except as specifically amended herein, all other terms of the Agreement shall
remain unchanged.

 

 

Very truly yours,

 

CNH Capital America LLC

 

/s/ Brett Davis

11/25/09

Brett Davis, Sr. Director Commercial Lending, NA

 

 

 

Titan Machinery, Inc. agrees to the above described amendment to the Amended and
Restated Wholesale Floor Plan Credit Facility and Security Agreement dated
November 13, 2007, as amended.

 

Titan Machinery, Inc.

 

/s/ Ted O. Christianson, VP Finance and Treasurer

11/25/09

Ted O. Christianson, VP Finance and Treasurer

 

1

--------------------------------------------------------------------------------